Citation Nr: 1100188	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the 
left knee, status post partial meniscectomy, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Gorham, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from January 1983 to January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, and a September 2008 rating decision of the VA RO in 
Boston, Massachusetts.  The Boston RO has original jurisdiction 
over the claims.  

In October 2009, the Veteran testified at a Travel Board hearing 
in support of his claim, before the undersigned Veterans Law 
Judge.  At that time he submitted a waiver of RO consideration of 
evidence he had submitted to the RO since the most recent 
supplemental statement of the case (SSOC).  The hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is required prior to 
adjudication of the Veteran's claims on appeal.

Increased rating claim

Regarding the Veteran's claim for an increased rating for his 
service-connected left knee disability, remand is required to 
provide the Veteran with a VA examination.  VA's duty to assist 
includes providing a new medical examination when a veteran 
asserts or provides evidence that a disability has worsened and 
the available evidence is too old for an adequate evaluation of 
the current condition.  38 C.F.R. § 3.326(a) (2010); Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993).  The most recent VA 
examination was in November 2008.  At the October 2009 Board 
hearing, the Veteran asserted that his left knee had deteriorated 
since that time. Accordingly, a new examination is warranted to 
determine the current severity of his disability.

Additionally, an adequate examination must provide sufficient 
medical information for evaluation purposes.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if the record contains insufficient medical information 
for evaluation purposes).  For disabilities of the knee, this 
includes addressing functional limitation such as weakness, 
fatigability, lack of coordination, restricted or excess movement 
of the joint, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(holding that remand is required where VA examination did not 
consider the factors cited in 38 C.F.R. §§ 4.40, 4.45, 4.59).  
The November 2008 VA examination did not address functional 
limitation.  Thus, there is insufficient information for 
evaluation purposes regarding the functional limitation caused by 
the Veteran's left knee disability.  Accordingly, a new 
examination must be obtained that addresses functional limitation 
of the left knee.

Finally, as the Veteran receives ongoing treatment from VA for 
his left knee disability, all relevant outstanding records must 
be obtained while on remand.  This includes outpatient clinical 
records from April 2009 forward.

Service connection claim

Regarding the issue of service connection for a prostate 
disability, an examination is now necessary.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  An examination is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains: (1) competent 
evidence of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, service treatment records are incomplete, but 
reflect the Veteran's urine was tested a number of times in 
service, on some occasions reflecting the presence of bacteria 
and mucus.  Also of record is an undated statement from S.G., who 
worked with the Veteran in a hospital laboratory during service.  
S.G. asserts that she recalls reading a number of gram stain 
specimens belonging to the Veteran in service which were "(4+) 
for white cells and negative for diplococci."  The medical 
evidence of record includes current diagnoses of frequent 
recurrent prostatitis and benign prostatic hypertrophy (BPH).

Additionally, during the October 2009 Board hearing, the Veteran, 
who was a laboratory technician in service, asserted that he was 
diagnosed with prostatitis in service and has experienced 
prostate symptoms continuously since that time.  The Board finds 
that the Veteran is competent and credible to testify that he has 
continual prostate problems since service.  Thus, there are 
currently diagnosed prostate disorders, in-service findings, and 
an indication that a currently diagnosed prostate disorder may be 
associated with service.  Accordingly, an examination and 
etiological opinion must be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient 
clinical records for this Veteran, dated 
from April 2009 forward.

2.  After these records are obtained and 
associated with the claims file, provide the 
Veteran with an examination to determine the 
current severity of his service-connected 
left knee disability.  The claims file must 
be reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  The examination report should 
include specific responses to the following 
medical questions:

a.  Does the left knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use attributable 
to the service-connected disability (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to these 
symptoms)?

b.  Does pain significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time (these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups)?

3.  Provide the Veteran with a VA 
examination for purposes of determining the 
current nature, extent and etiology of his 
currently diagnosed prostate disability.  
All testing deemed necessary must be 
conducted and results reported in detail.  

For any prostate disability or disabilities 
diagnosed, the examiner should opine whether 
it is at least as likely as not (i.e., a 50 
percent or greater probability) that the 
current disability is related to military 
service.

In responding to the opinion request, the 
examiner is specifically asked to review and 
address the Veteran's in-service urinalysis 
results, as well as the statement from S.G. 
indicating that a number of gram stain 
specimens belonging to the Veteran in 
service were "(4+) for white cells and 
negative for diplococci."  

The claims file should be reviewed in 
conjunction with this request and the report 
thereof should reflect that such review 
occurred.  A thorough rationale, to include 
reference to relevant evidence of record as 
appropriate, should be provided for all 
opinions expressed.  If the examiner is 
unable to provide a requested opinion, a 
supporting rationale must be given 
concerning why the opinion cannot be 
provided.

4.  After completing the above action, and 
any development deemed necessary, the claims 
must be readjudicated.  If the claims remain 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

